Title: To James Madison from David Montague Erskine, 11 June 1807
From: Erskine, David Montague
To: Madison, James



Sir,
New York June 11th. 1807.

In Compliance with your Request contained in your Letter to me of the 11th: of March last, I wrote to Admiral Berkeley Commander in Chief of His Majesty’s Ships on the Halifax Station to inquire into the Facts stated in the inclosed Protest made by the Master and other Persons belonging to the Schooner Morning Star of Providence.
I have just received an Answer from the Admiral informing me that he Knows Nothing of the Circumstances therein detailed and that he was not in Command at the Time the Occurrence is stated to have happened.
I have the Honor also to inclose to you a Letter from Admiral Dacres, Commander in Chief of His Majesty’s Ships on the Jamaica Station, in Answer to an Application made by me at your Request, respecting a Seaman of the name of J White.  I have the Honor to be, with great Consideration & Respect, Sir, Your most obedient humble Servant

D. M. Erskine

